Citation Nr: 1139138	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left knee.

2. Entitlement to service connection for degenerative joint disease of the left hip. 

3. Entitlement to service connection for coronary artery disease, status post coronary artery bypass.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to October 1971.  He subsequently served in the National Guard from June 1980 to September 2000, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in various times through his tenure.

This matter came before the Board of Veterans Appeals (Board) on appeal from a decision of November 2005 by the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge at this RO in March 2009.  A transcript of that hearing has been associated with the claims file.

This appeal was previously remanded by the Board for further development in May 2009.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the issue of entitlement to service connection for bilateral hearing loss remanded along with the issues named above.  However in August 2010, a Decision Review Officer granted the Veteran's appeal at a 10 percent disability rating, effective December 20, 2004.  Therefore, as service connection for bilateral hearing loss has been granted, this issue is no longer before the Board for further review and will not be discussed in this decision.

The issue of entitlement to service connection for coronary artery disease, status post coronary artery bypass is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the left knee pre-existed his entrance into active military service and did not increase in severity beyond its natural progression during active military service. 

2. The Veteran's degenerative joint disease of the left hip disability pre-existed his entrance into active military service and did not increase in severity beyond its natural progression during active military service.


CONCLUSION OF LAW

1. The Veteran's degenerative joint disease of the left knee existed prior to service and was not aggravated beyond its natural progression by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2. The Veteran's degenerative joint disease of the left hip existed prior to service and was not aggravated beyond its natural progression by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

In February 2005, August 2005, and September 2010 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and the information and evidence that the veteran was expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided notice of the effective date and disability rating regulations until after the initial adjudication, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.

The VA has complied with the statutory notice requirements and has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's in-service treatment and personnel records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran was afforded a VA examination in October 2005 and again in March 2010 and July 2011 upon the Board's May 2009 remand instructions.  Medical opinions have been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006). 

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury in the line of duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. §3.6(c). 

An individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.  In order to establish basic eligibility for veteran benefits based upon his service in the National Guard, the appellant must first establish that he was "disabled... from a disease or injury incurred or aggravated in the line of duty [in the National Guard]."  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

In addition, the law provides that where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, presumptive periods do not apply for either ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

As stated, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

The Veteran argued that a pre-existing left knee and hip condition resulting from a motorcycle accident in June 1974, prior to joining the reserve, was aggravated as he was performing the in-active training duties during the course of his work as a federal technician.  The Veteran stated he was a GS7 Technician and wore his uniform every day and was required to participate in physical training three times a week.  He stated he was subjected to the same rules and regulations the Army was subjected to.  The Veteran testified he performed physical trainings three times a week from 2 to 3 pm. The Veteran stated he was told at the October 2005 VA examination that he should not have been enlisted due to his injuries prior to service.  See Board hearing transcript, dated March 2009.

According to the Veteran's in-service treatment records, the February 1971 enlistment examination did not note any left knee or hip conditions.  It is noted, however, the Veteran experienced a fracture in the right leg while playing football in 1966.  There is no evidence of any complaints, treatment, or diagnosis of a left knee or left hip condition.  In addition, there is no indication of any abnormal left knee or left hip condition reported in the August 1971 separation examination.  The service treatment records during the Veteran's service in the National Guard are absent of any left hip or left knee conditions or abnormalities during periods of ACDUTRA and INACDUTRA. Complaints of hip pain, however, was noted in a letter dated March 1983. 

As stated above the Veteran underwent a VA examination in October 2005 where the examiner stated the claims file, computerized medical records, and service medical records was unavailable for review prior to the examination.  It was noted, however, the Veteran did bring some copies of his service medical records to the examination.  The examiner noted the Veteran's records indicated treatment and diagnosis of a left knee and left hip condition during his service in the National Guard.  The examiner also stated that the Veteran had "constant pain the whole time..."  The Veteran reported his pain interferes with his activities of daily living.  See VA examination, dated October 2005.

Upon physical examination and the Veteran's history, the examiner determined "this is an aggravation of his left knee and left hip would be 75 [percent] due to his military service.  I believe it is only 25 [percent] will be due to his natural progression of his prior fracture.  Given the fact that the [V]eteran completed 20 years of service with all the physical demand, which continually aggravated that left hip and left knee."  Id. 

The Veteran was afforded a new VA examination in March 2010 where he stated he has had more pain with his left hip since the last VA examination.  Upon physical examination, review of the x-rays, and the Veteran's subjective complaints, the VA examiner determined that the objective findings did not correspond with his subjective complaints.  There was no significant effects on his usual daily activities or his usual occupation.  A diagnosis of left knee degenerative disease and left hip degenerative disease was confirmed.  However, no opinion regarding the etiology of the degenerative disease of the left knee and left hip was offered at this examination.  See VA examination, dated March 2010.

Therefore, in July 2011, the Veteran was afforded another VA examination where the examining physician noted the Veteran's medical history and his injuries resulting from the June 1974 motorcycle accident, his treatment following, and his symptoms of pain during his service in the National Guard, including a January 1994 evaluation for persistent symptoms of the lower extremities.  The Veteran's diagnosis was left hip trochanteric bursitis with heterotopic ossification secondary to IM rod placement for open femur fracture and left knee chronic pain/strain secondary to left femur fracture with malrotation deformity and IM rod fixation with x-ray findings of mild degenerative arthritis. 

Upon physical examination, diagnostic testing, and a review of the evidence of record, the examiner opined:

The reality is he had a very significant high-level trauma open fracture to his left femur.  Treatment involved traction pins across his knee with surgery including placement of an IM rod.  Although the fracture healed, it healed in a malrotated position with his left externally rotated.  The IM rod is prominent sticking out the proximal femur at the greater trochanter causing heterotopic ossification.  This can cause symptoms of trochanteric bursitis, for which he has been treated.  These injuries and surgical treatment do cause significant damage to the muscles and joints both above and below the fracture. Without any military activities, the natural progression of such an injury is to have persistent symptoms across that extremity that would progress as the [Veteran] ages.  It is [therefore] most likely that this [V]eteran would have similar complaints today if he had never joined the military.  I therefore concluded that is less likely as not that his military activities aggravated his preexisting condition across the left hip, femur, and knee beyond its natural progression.

Furthermore, the VA examining physician who conducted the July 2011 VA examination acknowledged the October 2005 VA examiner's opinion that the Veteran's left hip and left knee condition was aggravated by his experience in the National Guard.  However, the VA examining physician noted:

The arguments at the [Board hearing] were that he was involved either active duty or inactive duty training that might have aggravated this condition beyond its natural progression.  I am aware of the examiner from the [October] 2005 exam.  He is a physician assistant, he is not a board-certified orthopedic surgeon as I am.  As a [physicians] assistant, he might not fully comprehend the natural history of such a significant injury.  I therefore conclude that his opinion that 75 [percent] aggravation is not accurate. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for degenerative disease of the left hip and the left knee.  Although there is a diagnosis of a left knee and left hip condition, the most probative medical evidence of record establishes that such was not caused by or aggravated by the Veteran's military service, including his service in the National Guard.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9  (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

While the October 2005 examiner does provide a positive nexus opinion, the Board finds, however, that the July 2011 VA examination report is more probative than the October 2005 VA examination report.  The July 2011 VA examining physician's opinion is based on review of the claims folder (including the transcript of the March 2009 Board hearing, previous October 2005 and March 2010 VA examination, the previous decision denying the Veteran's claims, the in-service and post-service treatment records, and the Veteran's lay statements) and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical history.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the July 2011 VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative to determining whether service connection for a left hip and left knee condition is warranted. 

The rationale provided by the October 2005 examiner for the opinion rendered is of little probative value.  Id.  at 300-01.  It does not appear the October 2005 examiner reviewed the Veteran's record in its entirety.  Finally, because the July 2011 opinion was provided by a medical doctor, who is an orthopedic physician, while the October 2005 opinion was provided by a physician assistant, the Board is inclined to the find the July 2011 opinion to be more persuasive by virtue of the doctor's educational and professional expertise.  

Similarly, while the Veteran may sincerely believe that his left hip and left knee conditions were caused by or the result of his military service, the Veteran, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As to any contention that degenerative joint disease of the left hip and left knee were aggravated by periods of ACDUTRA is no competent evidence the disease was incurred while performing during a period of ACDUTRA, or that it was aggravated while performing during a period of ACDUTRA.  In this regard, it is noted that ACDUTRA periods are a precisely defined, discrete number of days of service.  To establish service connection based on such service, it is necessary to show the onset of the disease during one of those discrete periods, or the aggravation of the conditions during one of those discrete periods.  There is no indication from either the Veteran or the National Guard records obtained that during one of the Veteran's periods of ACDUTRA these conditions began or became worse.  

As to any contention that degenerative joint disease of the left hip and left knee were aggravated by periods of INACDUTRA, as outlined above, service connection is not available for diseases, such as degenerative joint disease, that were either incurred in or aggravated while performing INACDUTRA. Thus, this theory of entitlement does not provide a basis for granting service connection. 

Under the circumstances described above, the Board concludes that a basis for granting service connection for these conditions disability has not been presented, and the Veteran's appeal of these issues are, therefore, denied.






ORDER

Entitlement to service connection for degenerative joint disease of the left knee is denied.

Entitlement to service connection for degenerative joint disease of the left hip is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran states that his coronary artery disease started while he was on ACDUTRA and was diagnosed while on military orders.  The Veteran testified at the Board hearing in March 2009 that he was notified of a heart condition in April 1995 at Fort Riley, Kansas, but underwent his bypass surgery in September 1995 at Fitzsimmons General Hospital in Colorado.  The Veteran stated that he was traveling on behalf of the military pursuant to his orders during this period and therefore, considered himself to be on active duty. 
	
This matter was previously remanded in May 2009 to verify all periods of ACDUTRA and INACDUTRA.  In addition, the Veteran was to be scheduled for a VA cardiology examination to determine the nature and etiology of any diagnosed heart condition.  See Board remand, dated May 2009.

The Veteran was afforded a VA examination in July 2011 where he reported to the examiner he visits a private cardiologist in Salem, Oregon, where he had additional testing conducted due to further problems.  The examiner stated that the records from the Veteran's private examiner from 2008 were not in the claims file and therefore, "there have been no further cardiac events and the older [echocardiogram] is considered likely to represent his current status (however, it would be ideal if the 2008 records could be obtained)."  See VA heart examination, dated July 2011.

Upon examination and review of the evidence of the record, the examiner concluded that the current coronary artery disease is not related to the active duty period from March to October 1971.  However, it appears the examiner was unclear whether the Veteran was also on active duty from March 1971 to September 2000.  Therefore, the examiner stated "if he was considered to be on active duty through [September] 2000, the current coronary artery disease is a continuation of what he had in service, as he was diagnosed with heart disease in 1995."  Id.  The Board notes that ACDUTRA and INACDUTRA dates for 1995 are not within the claims file.  

Accordingly, as the Board finds the 2008 private cardiologist records and the records indicating the Veteran's periods of ACDUTRA and INACDUTRA in 1995 are absent from the record, pursuant to the VCAA duty to assist, an effort to obtain these records must be made. 

After obtaining these outstanding private treatment records, the RO/AMC should obtain an addendum to July 2011 VA examination report.  As the Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to state that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the Veteran's claim must be remanded to obtain any outstanding treatment records and for a VA examination addendum.



Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide the name, dates, and location of any VA or private facility and/or provider that treated him for his heart condition.  Namely, the Veteran should be asked to provide the contact information of his private cardiologist, Dr. Stetzman, in Salem, Oregon, referenced in the July 2011 VA examination.  Then, after obtaining the necessary authorization (by way of VA Form 21-4142), obtain the Veteran's private treatment records from any private facilities or provider identified by the Veteran. All attempts to secure the records must be documented in the claims folder.

2. Appropriate sources with the Army National Guard should be contacted to obtain verification of the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA in 1995.  If necessary, the National Personnel Records Center and the Washington Adjutant General should be separately contacted to obtain the exact dates and status of the claimant during all periods of ACDUTRA, INACDUTRA, or other service while a member of Army National Guard. 

3. Once all outstanding records, if any, are obtained and incorporated in the claims files, the AMC must request an opinion from the same VA examiner who conducted the July 2011 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether any current heart disability, namely coronary artery disease, is at least as likely as not related to the Veteran's ACDUTRA. The VA examiner is asked to determine the nature and etiology of any diagnosed medical disability, specific to their area of expertise, and is asked to state whether it is at least as likely or not that any condition diagnosed is etiologically related to his active military service from March 1971 to October 1971 or any period of his National Guard service (ACDUTRA or INACDUTRA). 

The entire claims file, along with a complete copy of this remand, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, if deemed warranted, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report. 

4. Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


